Filed 5/2/13 P. v. Avalos CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057064

v.                                                                       (Super.Ct.No. RIF1100195)

RUBEN AVALOS,                                                            OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jeffrey Prevost, Judge.

Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                   INTRODUCTION

       On July 6, 2011, an information was filed against defendant and appellant Ruben

Avalos1 involving three victims. As to Jane Doe 1, defendant was charged with five

counts of engaging in unlawful sexual intercourse or sodomy with a person 10 years of

age or younger. (Pen. Code, § 288.7, subd. (a), counts 1-5.) As to Jane Doe 2, defendant

was charged with one count of engaging in oral copulation or sexual penetration (§ 288.7,

subd. (b), count 6), and two counts of committing a lewd or lascivious act (§ 288,

subd. (a), counts 7 & 8). As to Jane Doe 3, defendant was charged with one count of

engaging in unlawful sexual intercourse or sodomy with a person 10 years of age or

younger (§ 288.7, subd. (a), count 9), and two counts of engaging in oral copulation or

sexual penetration (§ 288.7, subd. (b), counts 10 & 11).

       On August 2, 2012, jury voir dire commenced. However, on August 7, 2012, prior

to the completion of jury selection, a negotiated disposition was reached. By stipulation

of the parties, six counts of section 288, subdivision (b)(1), (committing a lewd act on a

child using force or violence), were added: counts 12 and 13 as to Jane Doe 1; counts 14

and 15 as to Jane Doe 2; and counts 16 and 17 as to Jane Doe 3. Defendant pled guilty to

counts 12 through 17, in exchange for stipulated sentence of 46 years in state prison and

the dismissal of the balance of the charges.




       1 The court notes that the record shows defendant’s name both as “Ruben Avalos”
and as “Ruben Avalos Camarillo.”

                                               2
       At the sentencing hearing, the trial court denied probation. The trial court then

sentenced defendant to the agreed term of 46 years in state prison. Count 12 was deemed

the principal count, and defendant was sentenced to the upper term of eight years on that

count. Consecutive upper terms of eight years were imposed on counts 13 through 16,

and a consecutive midterm of six years was imposed on count 17. The trial court

awarded defendant 676 days of custody credits under section 2933.1. The court imposed

a $200 restitution fine under section 1202.4, and a $200 parole revocation fine under

section 1202.45, suspended pending successful completion of parole. The court also

ordered defendant to register under section 290.

       Defendant filed a timely notice of appeal, and Appellate Defendants, Inc., filed a

timely amended notice.

                                STATEMENT OF FACTS

       In his plea agreement, defendant agreed that “I did the things that are stated in the

charges that I am admitting.”

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.



                                             3
       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              McKINSTER
                                                                                           J.

We concur:



RAMIREZ
                       P. J.



KING
                          J.




                                            4